In an action in which the plaintiff wife was granted a divorce by a judgment of the Supreme Court, Richmond County, dated August 1, 1975, she appeals, on the ground of inadequacy, from so much thereof as awarded her (1) alimony in the amount of "$30 bi-weekly” and (2) child support in the amount of "$100 bi-weekly”. Judgment modified, on the facts, by increasing *601the award of alimony to $100 every two weeks. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. Under the circumstances of this case, the award of alimony was inadequate to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.